Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The applicant’s most recent amendment, filed on 10/27/2021, has been entered into the record. The present Office action is made with all the suggested amendments being fully considered; the pending claims are 1-15.

	
Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive.

Applicant Argument Summary regarding Claims 1 and 10 indefiniteness: Objects can be attached to a thickness, a length, or a height. Also the specification provides support for this usage. Thus the 112(b) rejections should be withdrawn.

Examiner Response: All the example terminology usage provided by the applicant are dimensions, and it is indefinite to attach objects to a dimension. The examiner does not believe that objects are attached to heights or lengths, either. The applicant has described side surfaces in [0169] that “extend across the thickness 310” and the examiner suggests relying on that for support in drafting a future claim amendment. Also the examiner suggests that the specification 

Regarding Claim 10 prior art: The examiner has provided new prior art to address the amended scope presented. See details below.

Applicant Argument Summary regarding Claim 1 prior art: The combination of Sekiguchi and Matsushima for suggesting a particular amount of warpage is inappropriate because the principles of operation are incompatible.

Examiner Response: Sekiguchi already teaches that warpage is reduced. Matsushima is not relied upon for a compatible technique for achieving the claimed level of warpage, but only that a claimed warpage target is already suggested by structures in the prior art. The applicant is invited to recite a novel or nonobvious structure for achieving the target.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the applicant recites “a thickness between the first largest planar surface and the second largest planar surface… a permanent die support structure couple to… the thickness” which is indefinite because a thickness is a dimension, not a structure to which a part can be coupled.
For the sake of compact prosecution, the examiner presumes that the applicant is intending to recite “a sidewall extending in a thickness direction between the first largest planar surface and the second largest planar surface… a permanent die support structure couple to… the sidewall”.

Claims 2-9 are rejected for their dependency on the indefiniteness of claim 1.

Claim 10 has the same problem, so claims 10-15 are rejected for the same essential reasons as 1-9.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi (US # 20140138856) in view of Matsushima (US # 20190319126).

Regarding Claim 1, Sekiguchi teaches a semiconductor device (Figs. 2 and corresponding text) comprising: 
a semiconductor die (7) comprising a first largest planar surface (horizontal surface nearest to support substrate 10), a second largest planar surface (opposite the first) and a sidewall extending (side of wafer 7) between the first largest planar surface and the second largest planar surface; and
a permanent die support structure (10) coupled to one of the first largest planar surface, the second largest planar surface, the thickness, or any combination thereof (shown on the first); 

wherein the warpage is significantly suppressed or prevented ([0015, 40]).

Although Sekiguchi discloses much of the claimed invention, it does not explicitly teach the device wherein a warpage of the semiconductor die is less than 200 microns.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Matsushima teaches a structure that minimizes warpage and would provide a person having ordinary skill in the art an idea about how much warpage is acceptable: 20 microns (see Figs. 4B and 7 and corresponding text teach an acceptable warpage delta = 20 microns).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the precise warpage, taught in Sekiguchi, as suggested by Matsushima. Specifically, the modification suggested by Matsushima would be to employ a device wherein a warpage of the semiconductor die is less than 200 microns. The rationale for this modification is that minimal warpage provides smaller packages with fewer stacking problems. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of non-warped dies are well known in the art (see MPEP 2144.01). 

	

Regarding Claim 2, Matsushima, as applied to modify Sekiguchi in the rejection of claim 1, suggests the device wherein the warpage of the semiconductor die is less than 25 microns (see above).

Regarding Claim 3, Sekiguchi teaches the device of claim 1, wherein a perimeter of the semiconductor die is rectangular and a size of the semiconductor die is at least 6 mm by 6 mm ([0123]).

Regarding Claim 4, Sekiguchi teaches the device of claim 1, wherein a perimeter of the semiconductor die is rectangular and a size of the semiconductor die is 211 mm by 211 mm or smaller (see the rejection of claim 3).

Regarding Claim 5, Sekiguchi teaches the device of claim 1, wherein the permanent die support structure comprises a mold compound ([0098]).

Regarding Claim 6, Sekiguchi teaches the device of claim 1, wherein a perimeter of the semiconductor die comprises a closed shape (closed rectangle).

Regarding Claim 7, Sekiguchi teaches the device of claim 1, wherein the permanent die support structure comprises a perimeter comprising a closed shape (closed rectangle).

Regarding Claim 8, Sekiguchi teaches the device of claim 1, further comprising a second permanent die support structure (in Fig. 2A, the layer 5 is a second support) coupled to 

Regarding Claim 9, Sekiguchi teaches the device of claim 1, wherein the permanent die support structure comprises two or more layers (layers 1, 2, 5).

Regarding Claim 11, Sekiguchi teaches the die support structure of claim 10, wherein the warpage is significantly suppressed or prevented ([0015, 40]).

Although Sekiguchi discloses much of the claimed invention, it does not explicitly teach the device wherein a warpage of the semiconductor die is less than 200 microns.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Matsushima teaches a structure that minimizes warpage and would provide a person having ordinary skill in the art an idea about how much warpage is acceptable: 20 microns (see Figs. 4B and 7 and corresponding text teach an acceptable warpage delta = 20 microns).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the precise warpage, taught in Sekiguchi, as suggested by Matsushima. Specifically, the modification suggested by Matsushima . 


Claim 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hua (US # 20040188817).

Regarding Claim 1, Hua teaches a semiconductor device (see Fig. 4B and the corresponding text) comprising: a semiconductor die (120 and 110) comprising a first largest planar surface (top), a second largest planar surface (bottom) and a sidewall extending in a thickness direction between the first largest planar surface and the second largest planar surface; and a permanent die support structure (440) coupled to one of the first largest planar surface, the second largest planar surface, the sidewall, or any combination thereof (440 is shown coupled to the bottom); wherein the thickness is between 0.1 microns and 125 microns ([0039, 0041]); and wherein a warpage of the semiconductor die is less than 200 microns (see Figs. 6 and 8 and corresponding text). The range of thickness is overlapping at 125 microns, which would have rendered the claimed scope obvious.

Regarding Claim 2, Hua teaches the device of claim 1, wherein the warpage of the semiconductor die is less than 25 microns (see Fig. 8 and the corresponding text).

Regarding Claim 3, Hua teaches the device of claim 1, wherein a perimeter of the semiconductor die is rectangular and a size of the semiconductor die is at least 6 mm by 6 mm (see Fig. 8 and corresponding text).

Regarding Claim 4, Hua teaches the device of claim 1, wherein a perimeter of the semiconductor die is rectangular and a size of the semiconductor die is 211 mm by 211 mm or smaller (see Fig. 8 and corresponding text).

Regarding Claim 6, Hua teaches the device of claim 1, wherein a perimeter of the semiconductor die comprises a closed shape (see Fig. 4B).

Regarding Claim 7, Hua teaches the device of claim 1, wherein the permanent die support structure comprises a perimeter comprising a closed shape (see Fig. 4B).

Regarding Claim 8, Hua teaches the device of claim 1, further comprising a second permanent die support structure (910 is indirectly coupled to the top of 932) coupled to one of the first largest planar surface, the second largest planar surface, the thickness, or any combination thereof (see Fig. 9B and corresponding text).

Regarding Claim 9, Hua teaches the device of claim 1, wherein the permanent die support structure comprises two or more layers (931 and 920).


Claims 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi (US # 20140138856) in view of Wagner (US # 20210358792).

Regarding Claim 10, Sekiguchi teaches a die support structure (Figs. 2 and corresponding text) comprising:
a material (layer 10) configured to be permanently coupled with a semiconductor die (3) comprising a first largest planar surface (top), a second largest planar surface (bottom) and a sidewall extending in a thickness direction between the first largest planar surface and the second largest planar surface (the dies have these surfaces); 
wherein the material is configured to be coupled to one of the first largest planar surface, the second largest planar surface, the sidewall, or any combination thereof (shown on the top); and 
wherein the thickness of the semiconductor die is between 0.1 microns and 125 microns (see [0099]).

Although Sekiguchi discloses much of the claimed invention, it does not explicitly teach the thickness of the semiconductor die being between 0.1 microns and 19 microns.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 



A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the thickness taught in Sekiguchi, as suggested by Wagner. Specifically, the modification suggested by Wagner would be to employ a semiconductor die being between 0.1 microns and 19 microns. The rationale for this modification is that thin die provides greater portability. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of shrinking area and thickness of dies are well known in the art (see MPEP 2144.01). 

	
	
Regarding Claim 12, Sekiguchi teaches the die support structure of claim 10, wherein the material is a mold compound (see the rejection of claim 5).

Regarding Claim 13, Sekiguchi teaches the die support structure of claim 10, wherein the material is not a polyimide (polyimide is not taught in the reference).

Regarding Claim 14, Sekiguchi teaches the die support structure of claim 10, wherein the material comprises a perimeter comprising a closed shape (see the rejection of claim 7).

Regarding Claim 15, Sekiguchi teaches the die support structure of claim 10, wherein the material is a first portion (1) of material and further comprising a second portion (2) of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475. The examiner can normally be reached normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899